Exhibit 10.1

 

THE COCA-COLA COMPANY

2014 Equity Plan

 

ARTICLE 1

PURPOSE

 

1.1. GENERAL. The purpose of The Coca-Cola Company 2014 Equity Plan is to
promote the success and enhance the value of The Coca-Cola Company by linking
the personal interests of employees, officers and directors of the Company to
those of Company shareowners and by providing such persons with an incentive for
outstanding performance. The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
employees, officers and directors upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent.

 

ARTICLE 2

DEFINITIONS

 

2.1. DEFINITIONS. As used in this plan, the following words and phrases shall
have the following meanings:

 

“Affiliate” means any Subsidiary or any entity that has an ongoing contractual
relationship with the Company or a Subsidiary that provides such entity the
rights to manufacture, sell and/or distribute brands of which the trademark is
owned by the Company or a Subsidiary.

 

“Award” means an award of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Awards, Dividend Equivalents, Other
Stock-Based Awards, or any other right or interest relating to Stock or cash,
made to an Eligible Participant under the Plan.

 

“Award Agreement” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. The Committee may provide for the use of electronic, internet or other
non-paper Award Agreements, and the use of electronic, internet or other
non-paper means for the acceptance thereof and actions thereunder by a
Participant.

 

“Award Date” of an Award means the first date on which all necessary corporate
action has been taken to approve the grant of the Award as provided in the Plan,
or such later date as is determined and specified as part of that authorization
process.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means a change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A under
the 1934 Act, provided that such a change in control shall be deemed to have
occurred at such time as (i) any person, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two consecutive years or less,
individuals who at the beginning of such period constituted the Board cease, for
any reason, to constitute at least a majority of the Board, unless the election
or nomination for

 



election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the shareowners of the Company approve any merger or consolidation
as a result of which the Stock shall be changed, converted or exchanged (other
than a merger with a wholly owned subsidiary of the Company) or any liquidation
of the Company or any sale or other disposition of 50% or more of the assets or
earning power of the Company, and such merger, consolidation, liquidation or
sale is completed; or (iv) the shareowners of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were shareowners of the Company immediately prior to the effective date of
the merger or consolidation shall have beneficial ownership of less than 50% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation, and such merger or
consolidation is completed; provided, however, that no Change in Control shall
be deemed to have occurred if, prior to such times as a Change in Control would
otherwise be deemed to have occurred, the Board determines otherwise.
Additionally, no Change in Control will be deemed to have occurred under clause
(i) if, subsequent to such time as a Change in Control would otherwise be deemed
to have occurred, a majority of the Board in office prior to the acquisition of
the securities by such person determines otherwise.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.

 

“Committee” means the Compensation Committee of the Board.

 

“Company” means The Coca-Cola Company, a Delaware corporation, and its
successors.

 

“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer or director of the Company or any Affiliate, as
applicable; Continuous Service will not be interrupted under any of the
following cases:

 

(i)a Participant transfers employment, without interruption, between the Company
and an Affiliate or between Affiliates, (ii)in the case of a spin-off, sale or
disposition of the Participant’s employer from the Company or any Subsidiary,
but only if the Committee determines before the transaction closes that it will
not result in an interruption of service; or (iii)the Participant is granted an
unpaid leave of absence authorized in writing by the Company prior to its
commencement that does not exceed twelve months. The Committee has final and
conclusive authority to determine whether any other leave of absence constitutes
a termination of Continuous Service. Any other leave of absence granted to a
Participant must constitute a “bona fide leave of absence” under Treas. Reg.
Section 1.409A-1(h) if the Participant’s Award is subject to Code Section 409A.

 

“Covered Employee” means a covered employee as defined in Code Section
162(m)(3).

 

“Disability” means a condition for which the Participant becomes eligible for a
disability benefit under the long term disability insurance policy issued to the
Company providing basic long term disability insurance benefits pursuant to The
Coca-Cola Company Health and Welfare Benefits Plan, or under any other long term
disability plan which hereafter

- 2 -



may be maintained by the Company, whether or not the Participant is covered by
such plan. In the event of a dispute, the determination of whether a Participant
has incurred a Disability will be made by the Committee and may be supported by
the advice of a physician competent in the area to which such Disability
relates.

 

“Dividend Equivalent” means a right granted to a Participant under Article 12.

 

“Effective Date” has the meaning assigned such term in Section 3.1.

 

“Eligible Participant” means an employee, officer or director of the Company or
any Subsidiary.

 

“Exchange” means the New York Stock Exchange, or if the Stock is no longer
listed on the New York Stock Exchange, any national securities exchange on which
the Stock may from time to time be listed.

 

“Fair Market Value,” on any date, means (i) the average of the high and low
market prices at which a share of Stock shall have been sold on the date of the
Award, or on the next preceding trading day if such date was not a trading date,
as reported on the New York Stock Exchange Composite Transactions listing, or
(ii) if the Stock is not listed on the New York Stock Exchange, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable and in compliance with Code Section 409A.

 

“Full-Value Award” means an Award other than in the form of an Option or SAR,
and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).

 

“Independent Directors” means those members of the Board who qualify at any
given time as (a) an “independent” director under the applicable rules of the
Exchange, (b) a “non-employee” director under Rule 16b-3 of the 1934 Act, and
(c) an “outside” director under Code Section 162(m).

 

“Non-Employee Director” means a director of the Company who is not a common law
employee of the Company or a Subsidiary.

 

“Option” means a right granted to a Participant under Article 7 of the Plan to
purchase Stock at a specified price during specified time periods.

 

“Other Stock-Based Award” means a right granted to a Participant under Article
13, that relates to or is valued by reference to Stock or other Awards relating
to Stock.

 

“Participant” means an individual to whom an Award has been made under the Plan.

 

“Performance Award” means any award made under the Plan pursuant to Article 10.

 

“Plan” means The Coca-Cola Company 2014 Equity Plan, as amended from time to
time.

 

“Prior Plans” means The Coca-Cola Company 1999 Stock Option Plan, The Coca-Cola
Company 2002 Stock Option Plan, The Coca-Cola Company 2008 Stock Option Plan,
The Coca-Cola Company 1983 Restricted Stock Award Plan, The Coca-Cola Company

- 3 -



1989 Restricted Stock Award Plan, Coca-Cola Enterprises Inc. 2001 Stock Option
Plan, Coca-Cola Enterprises Inc. 2004 Stock Award Plan and Coca-Cola Enterprises
Inc. 2007 Incentive Award Plan.

 

“Qualified Performance-Based Award” means an Award that is either (i) intended
to qualify for the Section 162(m) Exemption and is made subject to performance
goals based on Qualified Business Criteria as set forth in Section 11.2, or (ii)
an Option or SAR having an exercise price equal to or greater than the Fair
Market Value of the underlying Stock as of the Award Date.

 

“Qualified Business Criteria” means one or more of the business criteria listed
in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

 

“Restricted Stock” means Stock granted to a Participant under Article 9 that is
subject to certain restrictions and to risk of forfeiture.

 

“Restricted Stock Unit” means the right granted to a Participant under Article 9
to receive shares of Stock (or the equivalent value in cash subject to 14.2) in
the future, which right is subject to certain restrictions and to risk of
forfeiture.

 

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Code Section 162(m) that is set forth in Code Section
162(m)(4)(C) or any successor provision thereto.

 

“Shares” means shares of the Stock. If there has been an adjustment or
substitution with respect to the Shares (whether or not pursuant to Article 15),
the term “Shares” shall also include any shares of stock or other securities
that are substituted for Shares or into which Shares are adjusted.

 

“Stock” means the $0.25 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.

 

“Stock Appreciation Right” or “SAR” means a right granted to a Participant under
Article 8 to receive a payment equal to the difference between the Fair Market
Value of a Share as of the date of exercise of the SAR over the base price of
the SAR, all as determined pursuant to Article 8.

 

“Subsidiary” means any corporation, limited liability company, partnership or
other entity, of which 50% or more of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.

 

“Substitute Award” means an Award under Section 14.9 of the Plan.

 

“1933 Act” means the Securities Act of 1933, as amended from time to time.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

- 4 -



ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1. EFFECTIVE DATE. Subject to the approval of the Plan by the Company’s
shareowners within 12 months after the Plan’s adoption by the Board, the Plan
will become effective on February 20, 2014, the date the Plan was adopted by the
Board (the “Effective Date”).

 

3.2. TERMINATION OF PLAN. Unless earlier terminated as provided herein, the Plan
shall continue in effect until the date of the Company’s 2024 annual
shareowners’ meeting or, if the shareowners approve an amendment to the Plan
that increases the number of Shares subject to the Plan, the tenth anniversary
of the date of such approval. The termination of the Plan on such date shall not
affect the validity of any Award outstanding on the date of termination, which
shall continue to be governed by the applicable terms and conditions of the
Plan.

 

ARTICLE 4

ADMINISTRATION

 

4.1. COMMITTEE. The Plan shall be administered by the Committee. It is intended
that at least two of the directors appointed to serve on the Committee shall be
Independent Directors and that any such members of the Committee who do not so
qualify shall abstain from participating in any decision to make or administer
Awards that are made to Eligible Participants who at the time of consideration
for such Award (i) are persons subject to the short-swing profit rules of
Section 16 of the 1934 Act, or (ii) are Covered Employees or are reasonably
anticipated to become Covered Employees during the term of the Award. However,
the mere fact that a Committee member fails to qualify as an Independent
Director or fails to abstain from such action shall not invalidate any Award
made by the Committee if the Award is otherwise validly made under the Plan.

 

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. The Committee may from time to
time adopt rules, regulations, guidelines and procedures for carrying out the
provisions and purposes of the Plan and make such other determinations, not
inconsistent with the Plan, as the Committee may deem appropriate. The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award in the manner and to the extent it deems necessary to
carry out the intent of the Plan. The Committee’s interpretation of the Plan,
any Awards made under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. No member of the Committee will be liable for any
good faith determination, act or omission in connection with the Plan or any
Award.

 

4.3. AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 and 4.4 hereof,
the Committee has the exclusive power, authority and discretion to:

 

(a)Make Awards;

 

(b)Designate Participants;

 

(c)Determine the type or types of Awards to be made to each Participant;

- 5 -



(d)Determine the number of Awards to be made and the number of Shares or dollar
amount to which an Award will relate;

 

(e)Determine the terms and conditions of any Award made under the Plan;

 

(f)Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

 

(g)Decide all other matters that must be determined in connection with an Award;

 

(h)Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

 

(i)Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

(j)Amend the Plan or any Award Agreement as provided herein; and

 

(k)Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards made to Participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.

 

Notwithstanding any of the foregoing, Awards made to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Section 5.4 hereof, and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for the compensation of
Non-Employee Directors as in effect from time to time that is approved and
administered by a committee of the Board consisting solely of Independent
Directors. The Committee may not make other discretionary grants hereunder to
Non-Employee Directors.

 

4.4. DELEGATION.

 

(a)Administrative Duties. The Committee may delegate to one or more of its
members or to one or more officers of the Company or to one or more agents or
advisors such administrative duties or powers as it may deem advisable, and the
Committee or any individuals to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility the Committee or such individuals may have under this Plan.

 

(b)Special Committee. The Committee may delegate to a special committee,
consisting of one or more Independent Directors, the authority, within specified
parameters as to the number and terms of Awards, to make Awards under this Plan,
including to (i) designate officers and/or employees of the Company or any of
its Subsidiaries to be recipients of Awards under the Plan, and (ii) to
determine the number of such Awards to be received by any such Participants;
provided, however, that such delegation of duties and responsibilities may not
be made with respect to the Awards made to Eligible Participants (a) who are
subject to Section 16(a) of the 1934 Act at the Award Date, or (b) who as of the
Award Date are Covered Employees or are reasonably anticipated to be become
Covered Employees during the term of the Award. The acts of such delegates shall
be

- 6 -



treated hereunder as acts of the Committee and such delegates shall report
regularly to the Committee regarding the delegated duties and responsibilities
and any Awards so granted.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 500,000,000, which includes
66,948,651 Shares that were available for future grant under the Prior Plans as
of the Effective Date. After the Effective Date, no further awards shall be made
under the Prior Plans and the Prior Plans shall remain in effect only so long as
awards made thereunder shall remain outstanding; provided, however, that Awards
under Prior Plans may be made after the Effective Date subject to the following
limitations: (1) 500,000 Shares under The Coca-Cola Company 1999 Stock Option
Plan shall be reserved for future awards made to Eligible Participants located
in the United Kingdom, (2) 1,000,000 Shares under The Coca-Cola Company 2008
Stock Option Plan and 150,000 Shares under The Coca-Cola Company 1989 Restricted
Stock Award Plan shall be reserved for awards made to Eligible Participants
located in China who are subject to the State Administration of Foreign Exchange
rules, and (3) 1,700,000 Shares under The Coca-Cola Company 2008 Stock Option
Plan and 250,000 Shares under The Coca-Cola Company 1989 Restricted Stock Award
Plan shall be reserved for awards made in 2014 outside of the normal equity
award cycle to Eligible Participants.

 

5.2. SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Award Date as provided in subsection (a) below, but
shall be added back to the Plan share reserve or otherwise treated in accordance
with subsections (b) through (h) of this Section 5.2.

 

(a)Awards of Options and Stock Appreciation Rights shall count against the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan as one Share for each Share covered by such Awards, and Full
Value Awards shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan as 5.0 Shares for each Share
covered by such Awards.

 

(b)The full number of Shares subject to an Option shall count against the number
of Shares remaining available for issuance pursuant to Awards made under the
Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation).

 

(c)Upon exercise of Stock Appreciation Rights that are settled in Shares, the
full number of Stock Appreciation Rights (rather than the net number of Shares
actually delivered upon exercise) shall count against the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

 

(d)Shares withheld from an Award to satisfy tax withholding requirements shall
count against the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan, and Shares delivered by a Participant to satisfy
tax withholding requirements shall not be added to the Plan share reserve.

- 7 -



(e)Shares repurchased on the open market with the proceeds from the exercise of
an Option shall not again be made available for issuance under the Plan.

 

(f)To the extent that all or a portion of an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, including by reason of failure
to meet time-based vesting requirements or to achieve performance goals, any
unissued or forfeited Shares subject to the Award will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards made under
the Plan.

 

(g)Shares subject to Awards settled in cash will be added back to the Plan share
reserve and again be available for issuance under the Plan.

 

(h)Substitute Awards made pursuant to Section 14.9 of the Plan shall not count
against the Shares otherwise available for issuance under the Plan under Section
5.1.

 

(i)Subject to applicable Exchange requirements, shares available under a
shareowner-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards made to individuals who were not employees of the Company or
its Subsidiaries immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.

 

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market and may be subject to restrictions deemed
appropriate by the Committee.

 

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):

 

(a)Options. The maximum number of Options granted under the Plan in any calendar
year to any one Participant shall be for 3,000,000 Shares.

 

(b)SARs. The maximum number of Stock Appreciation Rights granted under the Plan
in any calendar year to any one Participant shall be 3,000,000 with respect to
Shares.

 

(c)Performance Awards. With respect to any one calendar year (i) the maximum
amount that may be paid to any one Participant for Performance Awards payable in
cash or property other than Shares shall be $20,000,000, and (ii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock shall be 1,000,000 Shares. For purposes of applying these
limits in the case of multi-year performance periods, the amount of cash or
property or number of Shares deemed paid with respect to any one calendar year
is the total amount payable or Shares earned for the performance period divided
by the number of calendar years in the performance period.

 

(d)Awards to Non-Employee Directors. The maximum aggregate number of Shares
associated with any Award made under the Plan in any calendar year to any one
Non-Employee Director shall be 25,000 Shares.

- 8 -



ARTICLE 6

ELIGIBILITY

 

6.1. GENERAL. Awards may be granted only to Eligible Participants who are
providing services to the Company or a Subsidiary.

 

ARTICLE 7

STOCK OPTIONS

 

7.1. GENERAL. The Committee is authorized to grant Options to Eligible
Participants on the following terms and conditions:

 

(a)Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.9)
shall not be less than the Fair Market Value as of the Award Date.

 

(b)Prohibition on Repricing. Except as otherwise provided in Article 15, without
the prior approval of the shareowners of the Company: (i) the exercise price of
an Option may not be reduced, directly or indirectly, (ii) an Option may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the exercise price of the original
Option, or otherwise, and (iii) the Company may not repurchase an Option for
value (in cash, substitutions, cash buyouts, or otherwise) from a Participant if
the current Fair Market Value of the Shares underlying the Option is lower than
the exercise price per share of the Option.

 

(c)Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e); provided, however, that, except in the event of a Change in
Control, Disability or death of the Participant, no award shall provide that an
Option shall be exercisable in whole or in part for a period of twelve months
from Award Date. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

 

(d)Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Award Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised,
(iv) broker-assisted market sales, or (v) any other “cashless exercise”
arrangement.

 

(e)Exercise Term. No Option granted under the Plan shall be exercisable for more
than ten years from the Award Date.

- 9 -



(f)No Deferral Feature. No Option shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the Option.

 

(g)No Dividend Equivalents. No Option shall provide for Dividend Equivalents.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1. STOCK APPRECIATION RIGHTS. The Committee is authorized to grant Stock
Appreciation Rights to Eligible Participants on the following terms and
conditions:

 

(a)Right to Payment. Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:

 

(1)The Fair Market Value of one Share on the date of exercise; over

 

(2)The base price of the SAR as determined by the Committee and set forth in the
Award Agreement, which shall not be less than the Fair Market Value of one Share
on the Award Date.

 

(b)Prohibition on Repricing. Except as otherwise provided in Article 15, without
the prior approval of the shareowners of the Company: (i) the base price of a
SAR may not be reduced, directly or indirectly, (ii) a SAR may not be cancelled
in exchange for cash, other Awards, or Options or SARs with an exercise or base
price that is less than the base price of the original SAR, and (iii) the
Company may not repurchase a SAR for value (in cash, substitutions, cash
buyouts, or otherwise) from a Participant if the current Fair Market Value of
the Shares underlying the SAR is lower than the base price per share of the SAR.

 

(c)Time and Conditions of Exercise. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part. No SAR shall be
exercisable for more than ten years from the Award Date.

 

(d)No Deferral Feature. No SAR shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.

 

(e)No Dividend Equivalents. No SAR shall provide for Dividend Equivalents.

 

ARTICLE 9

RESTRICTED STOCK AND STOCK UNITS

 

9.1. RESTRICTED STOCK AND STOCK UNITS. The Committee is authorized to make
Awards of Restricted Stock and Restricted Stock Units to Eligible Participants
in such amounts and subject to such terms and conditions as may be selected by
the Committee.

 

9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock and Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose. These restrictions may lapse separately or in
combination at such times,

- 10 -



under such circumstances, in such installments, upon the satisfaction of
performance goals or otherwise, as the Committee determines at the time of the
grant of the Award or thereafter. Except as otherwise provided in an Award
Agreement or any special Plan document governing an Award, a Participant shall
have none of the rights of a shareowner with respect to Restricted Stock Units
until Shares of Stock are released in settlement of such Awards.

 

9.3 DIVIDENDS ON RESTRICTED STOCK UNITS. In the case of Restricted Stock Units,
the Participant shall not be entitled to receive dividends or Dividend
Equivalents unless the Award Agreement specifically provides for such dividends
or Dividend Equivalents, subject to Section 12.1.

 

9.4. FORFEITURE. Subject to the terms of the Award Agreement and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

 

9.5. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the Award Date either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

 

ARTICLE 10

PERFORMANCE AWARDS

 

10.1. PERFORMANCE AWARDS. The Committee is authorized to make any Award under
this Plan, including cash-based Awards, with performance-based vesting criteria,
on such terms and conditions as may be selected by the Committee. Any such
Awards with performance-based vesting criteria are referred to herein as
Performance Awards. The Committee shall have the complete discretion to
determine the number of Performance Awards made to each Eligible Participant,
subject to Section 5.4, and to designate the provisions of such Performance
Awards as provided in Section 4.3. All Performance Awards shall be evidenced by
an Award Agreement or a written program established by the Committee, pursuant
to which Performance Awards are awarded under the Plan under uniform terms,
conditions and restrictions set forth in such written program.

 

10.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, a
Subsidiary or a division, region, department or function within the Company or a
Subsidiary. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or a Subsidiary conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the

- 11 -



applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the Participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the proposed modification, adjustment, change
or elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.

 

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

 

11.1. OPTIONS AND STOCK APPRECIATION RIGHTS. All Options and Stock Appreciation
Rights granted to any Covered Employee are intended to qualify for the Section
162(m) Exemption as Qualified Performance-Based Awards even though they are not
designated as Performance Awards.

 

11.2. PERFORMANCE AWARDS. All Performance Awards granted to any Covered Employee
are intended to qualify for the Section 162(m) Exemption as Qualified
Performance-Based Awards even though they are not designated specifically as
Performance Awards.. The Committee shall establish performance goals for such
Award within the time period prescribed by Code Section 162(m) based on one or
more of the following Qualified Business Criteria, which may be expressed in
terms of Company-wide objectives or in terms of objectives that relate to the
performance of a Subsidiary or a division, region, department or function within
the Company or a Subsidiary:

 

•increase in shareowner value (e.g., total shareowner return); •earnings per
share; •stock price; •net income; •return on assets; •return on shareowners’
equity; •cash flow; •operating profit or operating margins; •revenue growth of
the Company; •operating expenses; •quality as determined by the Company’s
Quality Index; •economic profit; •return on capital; •return on invested
capital; •earnings before interest, taxes, depreciation and amortization; •goals
relating to acquisitions or divestitures; •unit case volume; •operating income;
•brand contribution; •value share of Non Alcoholic Ready-To-Drink segment;
•volume share of Non Alcoholic Ready-To-Drink segment; •net revenue; •gross
profit;

- 12 -



•profit before tax; •number of transactions; •productivity; and •service level.

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate, and may be
calculated for a single year or calculated on a compound basis over multiple
years. Any member of a comparator group or an index that ceases to exist during
a measurement period shall be disregarded for the entire measurement period.
Performance Goals need not be based upon an increase or positive result under a
business criterion and could include, for example, the maintenance of the status
quo or the limitation of economic losses (measured, in each case, by reference
to a specific business criterion). Performance measures may but need not be
determinable in conformance with generally accepted accounting principles.

 

11.3. ACHIEVEMENT OF PERFORMANCE GOALS. Each Qualified Performance-Based Award
(other than a market-priced Option or SAR) shall be earned, vested and payable
(as applicable) only upon the achievement of performance goals established by
the Committee based upon one or more of the Qualified Business Criteria,
together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate; provided, however,
that the Committee may provide, either in connection with the grant thereof or
by amendment thereafter, that achievement of such performance goals will be
waived, in whole or in part, upon (i) the termination of employment of a
Participant by reason of death or Disability, or (ii) the occurrence of a Change
in Control. Performance periods established by the Committee for any such
Qualified Performance-Based Award must be at least twelve months and may be any
longer period. In addition, the Committee has the right, in connection with the
grant of a Qualified Performance-Based Award, to exercise negative discretion to
determine that the portion of such Award actually earned, vested and/or payable
(as applicable) shall be less than the portion that would be earned, vested
and/or payable based solely upon application of the applicable performance
goals.

 

11.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in then-current accounting principles; (f)
extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareowners for the applicable year; (g) acquisitions
or divestitures; and (h) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

 

11.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall

- 13 -



be conditioned on the written certification of the Committee in each case that
the performance goals and any other material conditions were satisfied. Except
as specifically provided in Section 11.3, no Qualified Performance-Based Award
held by a Covered Employee or by an employee who in the reasonable judgment of
the Committee may be a Covered Employee on the date of payment, may be amended,
nor may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a Qualified Performance-Based Award under the
Plan, in any manner to waive the achievement of the applicable performance goal
based on Qualified Business Criteria or to increase the amount payable pursuant
thereto or the value thereof, or otherwise in manner that would cause the
Qualified Performance-Based Award to cease to qualify for the Section 162(m)
Exemption.



ARTICLE 12

DIVIDEND EQUIVALENTS

 

12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to pay Dividend
Equivalents with respect to Full-Value Awards made hereunder, subject to such
terms and conditions as may be selected by the Committee. Dividend Equivalents
shall entitle the Participant to receive payments equal to ordinary cash
dividends or distributions with respect to all or a portion of the number of
Shares subject to a Full-Value Award, as determined by the Committee. The
Committee may provide that Dividend Equivalents (i) will be deemed to have been
reinvested in additional Shares or otherwise reinvested, or (ii) except in the
case of Performance Awards, will be paid or distributed to the Participant as
accrued (in which case, such Dividend Equivalents must be paid or distributed no
later than the 15th day of the 3rd month following the later of (A) the end of
the calendar year in which the corresponding dividends were paid to shareowners,
or (B) the end of the first calendar year in which the Participant’s right to
such Dividends Equivalents is no longer subject to a substantial risk of
forfeiture).

 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1. STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized, subject to
limitations under applicable law, to make such other Awards that are payable in,
valued in whole or in part by reference to, or otherwise based on or related to
Shares, as deemed by the Committee to be consistent with the purposes of the
Plan, including without limitation Shares awarded purely as a “bonus” and not
subject to any restrictions or conditions, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares, and Awards
valued by reference to book value of Shares or the value of securities of or the
performance of specified Parents or Subsidiaries. The Committee shall determine
the terms and conditions of such Awards.

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1. AWARD AGREEMENTS. Each Award shall be evidenced by an Award Agreement.
Each Award Agreement shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

 

14.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems

- 14 -



appropriate, including, in the case of Awards paid in the form of Stock,
restrictions on transfer and forfeiture provisions.

 

14.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or a Subsidiary, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or a Subsidiary. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution.

 

14.4. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock Agreement or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

 

14.5. TREATMENT UPON TERMINATION OF SERVICE. The applicable Award Agreement or
other special Plan document governing an Award shall specify the treatment of
such Award upon the termination of a Participant’s Continuous Service.

 

14.6. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.6 shall
apply in the case of a Change in Control, unless otherwise provided in the Award
Agreement or any special Plan document or separate agreement with a Participant
governing an Award.

 

(a)Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within one year after the effective
date of the Change in Control, a Participant’s employment is involuntarily
terminated other than for cause, then (i) all of that Participant’s outstanding
Options or SARs shall become fully exercisable, (ii) all time-based vesting
restrictions on his or her outstanding Awards shall lapse, and (iii) the payout
level under all of that Participant’s performance-based Awards that were
outstanding immediately before the effective time of the Change in Control shall
be determined and deemed to have been earned as of the date of termination based
upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the date of termination occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target (measured as of the end of the
calendar quarter immediately preceding the date of termination), if the date of
termination occurs during the second half of the applicable performance period,
and, in either such case, there shall be a pro rata payout to such Participant
within 60 days following the date of termination of employment (unless a later
date is required under Section 17.3), based upon the length of time (in days)
within the performance period that has elapsed prior to the date of termination
of employment. Any Options or SARs shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Agreement.

 

(b)Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence of
a Change in Control, and except with respect to any Awards assumed by the

- 15 -



Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options or SARs shall become fully exercisable, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the payout
level attainable under outstanding performance-based Awards shall be deemed to
have been fully earned as of the effective date of the Change in Control based
upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the Change in Control occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, there shall be a pro
rata payout to Participants within sixty (60) days following the Change in
Control (unless a later date is required by Section 17.3 hereof), based upon the
length of time (in days) within the performance period that has elapsed prior to
the Change in Control. Any Options or SARs shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Agreement.

 

14.7. ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Section 14.5 or 14.6 above, and subject to Article 11
as to Qualified Performance-Based Awards, the Committee may in its sole
discretion at any time determine that, upon the termination of service of a
Participant for any reason, or the occurrence of a Change in Control, all or a
portion of such Participant’s Options or SARs shall become fully or partially
exercisable, that all or a part of the restrictions on all or a portion of the
Participant’s outstanding Awards shall lapse, and/or that any performance-based
criteria with respect to any Awards held by that Participant shall be deemed to
be wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may discriminate among
Participants and among Awards made to a Participant in exercising its discretion
pursuant to this Section 14.7.

 

14.8. FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Agreement that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy. The Company shall
seek to recover any Award made as required by the provisions of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any other “clawback” provision
required by law or the listing standards of the Exchange.

 

14.9. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or a Subsidiary as a result of a
merger or consolidation of the former employing entity with the Company or a
Subsidiary or the acquisition by the Company or a

- 16 -



Subsidiary of property or stock of the former employing corporation. The
Committee may direct that the substitute awards be made on such terms and
conditions as the Committee considers appropriate in the circumstances.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its shareowners that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee may include: (i)
adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price or base price of outstanding
Awards or the measure to be used to determine the amount of the benefit payable
on an Award; and (iv) any other adjustments that the Committee determines to be
equitable. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Sections 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Section 5.1 and 5.4 shall automatically be adjusted proportionately, and the
Shares then subject to each Award shall automatically, without the necessity for
any additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.

 

15.2 DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, consistent with Code Section 162(m) where
applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

 

15.3 GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2.

- 17 -



ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareowner approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring shareowner
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to shareowner approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
shareowners of the Company for any reason, including by reason of such approval
being necessary or deemed advisable (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.

 

16.2. AWARDS PREVIOUSLY MADE. At any time and from time to time, the Committee
may amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however:

 

(a)Subject to the terms of the applicable Award Agreement, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);

 

(b)The original term of an Option or SAR may not be extended without the prior
approval of the shareowners of the Company;

 

(c)Except as otherwise provided in Section 15.1, the exercise price of an Option
or base price of a SAR may not be reduced, directly or indirectly, without the
prior approval of the shareowners of the Company; and

 

(d)No termination, amendment, or modification of the Plan shall adversely affect
any Award previously made under the Plan, without the written consent of the
Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).

 

16.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Agreement to the contrary, the Board or the Committee may amend the Plan
or an Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or Award Agreement
to any present or future law relating to

- 18 -



plans of this or similar nature (including, but not limited to, Code Section
409A), and to the administrative regulations and rulings promulgated thereunder.
By accepting an Award under this Plan, a Participant agrees to any amendment
made pursuant to this Section 16.3 to any Award made under the Plan without
further consideration or action.

 

16.4 CORRECTION OF ERRORS. Notwithstanding anything in any Award Agreement to
the contrary, the Committee may amend an Award Agreement, to take effect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
correcting errors occurring in connection with the grant or documentation of an
Award, including rescinding an Award erroneously granted, including, but not
limited to, an Award erroneously granted to an individual who does not qualify
as an Eligible Participant on the date of grant. By accepting an Award under
this Plan, a Participant agrees to any amendment made pursuant to this Section
16.4 to any Award made under the Plan without further consideration or action.

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1. RIGHTS OF PARTICIPANTS.

 

(a)No Participant or any Eligible Participant shall have any claim to receive
any Award under the Plan. Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

(b)Nothing in the Plan, any Award Agreement or any other document or statement
made with respect to the Plan, shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate any Participant’s employment
or status as an officer, or any Participant’s service as a director, at any
time, nor confer upon any Participant any right to continue as an employee,
officer or director of the Company or any Affiliate, whether for the duration of
a Participant’s Award or otherwise.

 

(c)Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 16, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or an of its Affiliates.

 

(d)No Award gives a Participant any of the rights of a shareowner of the Company
unless and until Shares are in fact issued to such person in connection with
such Award.

 

17.2. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company or
such Affiliate, an amount sufficient to satisfy the Company’s federal, state,
and local taxes withholding obligations (including any social tax obligation)
required by law to be withheld with respect to any exercise, lapse of
restriction or other taxable event arising as a result of the Plan. The
obligations of the Company under the Plan will be conditioned on such payment or
arrangements and the Company or such Affiliate will, to the extent permitted by
law, have the right to deduct

- 19 -



any such taxes from any payment of any kind otherwise due to the Participant.
Unless otherwise determined by the Committee at the time the Award is made or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the amount that the Company determines is necessary
to satisfy its withholding obligation. All such elections shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

 

17.3. SPECIAL PROVISIONS RELATED TO CODE SECTION 409A. It is intended that the
payments and benefits provided under the Plan and any Award shall either be
exempt from the application of, or comply with the requirements of Code Section
409A. The Plan and all Award Agreements shall be construed in a manner that
effects such intent. Nevertheless, the tax treatment of the benefits provided
under the Plan or any Award is not warranted or guaranteed. Neither the Company,
its Affiliates nor their respective directors, officers, employees or advisers
(other than in his or her capacity as a Participant) shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by any Participant
or other taxpayer as a result of the Plan or any Award.

 

17.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares with respect to Awards. This Plan is not intended to
be subject to ERISA.

 

17.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan. Nothing contained in the
Plan will prevent the Company from adopting other or additional compensation
arrangements, subject to shareowner approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

17.6. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

 

17.7. GOVERNMENT AND OTHER REGULATIONS.

 

(a)Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

- 20 -



(b)Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Committee.
Any Participant receiving or purchasing Shares pursuant to an Award shall make
such representations and agreements and furnish such information as the
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements. The Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Company shall in no event be obligated to register any securities pursuant to
the 1933 Act or applicable state or foreign law or to take any other action in
order to cause the issuance and delivery of such certificates to comply with any
such law, regulation or requirement.

 

17.8. GOVERNING LAW. To the extent not governed by federal law, the Plan and all
Award Agreements shall be construed in accordance with and governed by the laws
of the State of Delaware.

 

17.9. SEVERABILITY. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable under any applicable law, such invalidity or
unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.

 

17.10. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award made to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

The foregoing is hereby acknowledged as being The Coca-Cola Company 2014 Equity
Plan as adopted by the Board on February 20, 2014 and by the shareowners on
April 23, 2014.

 





 The Coca-Cola Company          By: /s/ Ceree Eberly         Its:Senior Vice
President and
Chief People Officer  

- 21 -



ADDENDUM ONE

 

For French Tax Residents and/or for French Employees affiliated to the French
social security regime on a mandatory basis at Award Date

 

Options granted under The Coca-Cola Company 2014 Equity Plan to employees based
in France (the “French Employees”) of the Subsidiaries of The Coca-Cola Company
(the “Company”) may be granted under the terms of this Addendum One as follows:

 

1)Notwithstanding any other provision of the Plan, options granted to any French
Employee who is a consultant, an “Administrateur,” or a member of the “Conseil
de Surveillance,” as these terms are defined in French Corporate law, and who
does not have a work contract with the Company or its Subsidiaries will be
deemed to have not been granted an option pursuant to this Addendum One.    2)
Notwithstanding any other provision of the Plan, the number of options offered
through the Plan cannot exceed one third of the capital of the Company.     3)
Options may be granted only to French Employees who hold less than ten percent
of the outstanding shares of the Company as of the Award Date.    
4)Notwithstanding any other provision of the Plan, any option with an exercise
price on the date of grant of the option that is less than 80% of the average of
the market value of the underlying share during the 20 trading days preceding
the date of grant shall be deemed to have not been granted under this Addendum
One.    5)Notwithstanding any other provision of the Plan, options cannot be
granted during the 20 trading days after the payment of a dividend or after an
increase of capital reserved to the shareholders.    6)Notwithstanding any other
provision of the Plan, no options can be granted during the ten trading days
preceding or following the publication of the annual financial consolidated
account or the annual financial statement.    7)Notwithstanding any other
provision of the Plan, no options can be granted during the period starting the
date the corporate management of the company is aware of information the
publication of which could have a substantial consequence on the fair market
value of the shares and ending ten trading days after the publication of this
information.    8)Notwithstanding any other provision of the Plan, the exercise
price of an option shall be adjusted only upon the occurrence of the events
strictly specified under Article L. 225-181 of the French Commercial Code. Any
reduction by the Company, to the exercise price of an outstanding and
unexercised option previously issued under this Addendum One, to the current
fair market value of the underlying share shall be deemed to not have been an
option granted under this Addendum One.    9)Notwithstanding any other provision
of the Plan, to the extent an option was exercisable by a French Employee at the
time of his death, such option shall remain exercisable for a maximum period of
six months from the date of the French Employee’s death (including death
during/after Disability).

- 22 -



ADDENDUM TWO

 

For French Tax Residents and/or for French Employees affiliated to the French
social security regime on a mandatory basis at Award Date

 

The Committee has determined that it is necessary and advisable to establish a
subplan for the purpose of permitting Performance Awards to qualify for French
specific tax and social security treatment. Therefore, Performance Awards
granted under the Plan to employees and officers of Related Companies in France
(the “French Employees”) may be granted under the terms of this Addendum Two to
the Plan and applying to the Award Agreement, provided that such Awards shall
not have terms that would not otherwise be allowed under the general terms of
the Plan. The authorization to grant Awards under this Addendum Two shall be for
a limited period ending on the date of the Company’s 2024 annual shareowners’
meeting.

 

1)Unless otherwise defined herein, the terms defined in this Addendum Two shall
have the same meanings as defined in the Plan and in the Award Agreement. In the
event of a conflict between the terms and conditions of the Plan, this Addendum
Two and the Award Agreement, the terms and conditions of the Plan shall prevail
except for the following additional terms that shall be defined as follows:

 

“Disability” means disability as determined in categories 2 and 3 under Article
L. 341-4 of the French Social Security Code.

 

“Related Companies” means the companies within the meaning of Article L.
225-197-2 of the French Commercial Code or any provision substituted for same.

 

“Closed Period” means (i) ten quotation days preceding and the three quotation
days following the disclosure to the public of the consolidated financial
statements or annual statement of The Coca-Cola Company; or (ii) the period as
from the date the corporate management entities (involved in the governance of
the company, such as the Board, Committee, supervisory, in the case it would be
disclosed to the public, significantly impact the quotation of the shares of the
Company, until ten quotation days after the day such information is disclosed to
the public.

 

2)This Addendum Two shall be applicable to French Employees and corporate
officers (e.g., Président du Conseil d’Administration, Directeur Général,
Directeur Général Délégué, Membre du Directoire, Gérant de sociétés par actions)
of a Related Company and who is a French tax resident and/or affiliated to the
French social security regime on a mandatory basis at the Award Date.

 

3)Any Awards granted under this Addendum Two shall include, either:

 

a.An acquisition period of at least two years (at the end of which the shares
are released to the French Employees) followed by a minimum two-year holding
period (during which the Shares cannot be disposed of). As from the end of the
holding period, the shares shall be freely transferable, subject to legal and
regulatory provisions in force; or     b.An acquisition period of at least four
years (at the end of which the shares are released to the French Employees).
Shares released shall be freely transferable, subject to legal and regulatory
provisions in force.

 

4)Awards may be granted only to French Employees who hold less than ten percent
of the outstanding Shares of the Company at the Award Date, being specified that
a grant cannot

- 23 -



 entitle a French Employee to hold more than ten percent of the outstanding
Stock of the Company.    5)The Shares (i) shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of until the end of
the two-year holding period following the release date, and (ii) shall, if the
French Employee’s continuous employment with the Related Companies shall
terminate for any reason (except as otherwise provided in items 9 and 10,
herein) before the end of the performance period, be forfeited to the Company
forthwith, and all the rights of the French Employee to such Award Agreement
shall immediately terminate.    6)Unless and until such time as Shares awarded
are released to the French Employee, the French Employee shall have no ownership
of the Shares allocated to the awards and shall have no right to vote and to
receive dividends, if applicable, subject to the terms, conditions and
restrictions described in the Plan, in the Award Agreement and herein.    7)For
compliance purpose with French law, the Shares granted shall not be transferable
during the Closed Period.    8)In the event of the death of a French Employee
occurring prior to the release date, his/her heirs and assigns may claim the
release of the Shares of the deceased French Employee within six months
following the date of death. Thereafter, the award will lapse and be null and
void. Provisions of the Award Agreement shall apply. However, the French
Employee’s heirs shall not be bound by the holding period as defined in item 3
above, if any.    9)In the event of the Disability of a French Employee
occurring prior to the release date, the Shares will be issued and/or released
to the French Employee within the period defined in the Award Agreement and
following the acknowledgement by the Company of the Disability. The French
Employee shall not be bound by the holding period as defined in item 3 above, if
any.    10)Any additional and specific condition to the grant of Shares shall be
contained in the Award Agreement (i.e., Continuous Service, performance
conditions, etc.).

- 24 -